Name: 2004/159/EC: Commission Decision of 16 February 2004 amending for the second time Decision 2002/975/EC on introducing vaccinations to supplement the measures to control infections with low pathogenic avian influenza in Italy and on specific movement control measures (Text with EEA relevance) (notified under document number C(2004) 393)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  tariff policy;  agricultural activity;  Europe;  international trade
 Date Published: 2004-02-20

 Important legal notice|32004D01592004/159/EC: Commission Decision of 16 February 2004 amending for the second time Decision 2002/975/EC on introducing vaccinations to supplement the measures to control infections with low pathogenic avian influenza in Italy and on specific movement control measures (Text with EEA relevance) (notified under document number C(2004) 393) Official Journal L 050 , 20/02/2004 P. 0063 - 0064Commission Decisionof 16 February 2004amending for the second time Decision 2002/975/EC on introducing vaccinations to supplement the measures to control infections with low pathogenic avian influenza in Italy and on specific movement control measures(notified under document number C(2004) 393)(Text with EEA relevance)(2004/159/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 10(4) thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Regulation (EC) No 806/2003(4), and in particular Article 9(4) thereof,Having regard to Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza(5), as last amended by Regulation (EC) No 806/2003 of 19 May 1992, and in particular Article 16 thereof,Whereas:(1) In October 2002, Italy reported to the Commission that infections of low pathogenic avian influenza of subtype H7N3 had occurred in the regions of Veneto and Lombardy and that the disease was spreading quickly.(2) Subsequently, the Italian authorities took aggressive action including stamping out of infected flocks to control the propagation of the infection. As a supplementary measure the Italian authorities also requested approval for a vaccination programme against avian influenza for at least 18 months in order to avoid the further spread of infection.(3) The vaccination programme was approved by Commission Decision 2002/975/EC(6), which laid down the rules concerning vaccination against avian influenza in an area described in the Annex. The Decision also includes specific control measures such as movement restrictions on live poultry, hatching and table eggs for intra-Community trade.(4) Further experience suggests amending the approved vaccination programme in order to include possible vaccination of breeding poultry and to modify the vaccination schemes applied to different categories of poultry, in particular to layers. Restrictions on keeping certain categories of poultry above a defined age limit should be reviewed taking into account the favourable epidemiological evolution in the prevalence of avian influenza infections in those populations.(5) Restrictions on intra-Community trade currently in place for products sourced from holdings located within a defined radius around a holding infected with low pathogenic avian influenza should be reviewed and lifted subject to certain precautionary measures being implemented.(6) The "discriminatory test" (iIFA test) approved by Commission Decision 2001/847/EC(7) for its use in turkeys has now been further developed and its application in other poultry species, in particular in chickens, should provide the necessary animal health guarantees for intra-Community trade in fresh meat derived from vaccinated chickens.(7) The occurrence of avian influenza infections with virus of low pathogenicity has considerably decreased in the last few months; however it appears appropriate to prolong the vaccination programme for a further six months protecting the population against a re-introduction of the infection.(8) Decision 2002/975/EC should be amended accordingly.(9) Furthermore the opportunity should be taken to repeal Commission Decisions 2000/149/EC(8), 2003/153/EC(9), 2003/359/EC(10) and 2003/428/EC(11), taken in relation to outbreaks of highly pathogenic avian influenza that had occurred in Italy in 2000 and in the Netherlands and Belgium in 2003, and which are no longer applicable.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The amendments requested by Italy to the vaccination programme approved by Decision 2002/975/EC concerning in particular:(a) the possibility of vaccinating breeding poultry;(b) the modification of vaccination schemes for different categories of poultry according to their immune status, in particular in layers;(c) the modification of the monitoring programme for poultry originating from the vaccination area;(d) the use of an additional heterologous vaccine containing the strain A/ck/Italy/1067/1999/H7N1;(e) the prolongation of the life span for certain categories of poultry; and(f) the prolongation of the vaccination programme for six months (24 months in total),are hereby approved.Article 2Decision 2002/975/EC is amended as follows:1. Article 3(3) is deleted.2. (a) In Article 5(1)(c) "three kilometres" is replaced by "one kilometre".(b) In Article 5(2) and (3) "and chickens" and "and chicken" are inserted after the words "turkeys" and "turkey" respectively, and instead of "turkey meat" it should read "turkey and chicken meat".3. (a) In Annex II, first paragraph, "and chickens" is inserted after the word "turkeys".(b) In Annex II, point 2 is replaced by the following:"2. Use of the test for the purpose of dispatching fresh turkey and chicken meat from the vaccination area in Italy to other Member StatesMeat originating from turkeys and chickens vaccinated against avian influenza may be dispatched to other Member States provided that, where all the birds are kept in one building, blood samples have been taken by the official veterinarian within seven days prior to slaughter from at least 10 vaccinated turkeys or chickens destined for slaughter. However, where the poultry are kept in more than one group or shed, at least 20 vaccinated birds selected randomly from all the groups or sheds on the farm shall be sampled."Article 3Decisions 2000/149/EC, 2003/153/EC, 2003/359/EC and 2003/428/EC are repealed.Article 4This Decision is addressed to the Member States.Done at Brussels, 16 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 122, 16.5.2003, p. 1.(5) OJ L 167, 22.6.1992, p. 1.(6) OJ L 337, 13.12.2003, p. 87. Decision as amended by Decision 2003/436/EC (OJ L 149, 17.6.2003, p. 33).(7) OJ L 315, 1.12.2001, p. 61.(8) OJ L 50, 23.2.2000, p. 22.(9) OJ L 59, 4.3.2003, p. 32.(10) OJ L 123, 17.5.2003, p. 59.(11) OJ L 144, 12.6.2003, p. 15.